 In the Matter of NEBRASKA POWERCOMPANYandTHE JOINT COUNCILOF THE INTERNATIONAL BROTHERHOOD OF ELECTRICAL'WORKERSUNION No.B-763 AND THE INTERNATIONAL ASSOCIATION OFMACHINISTS LOCAL LODGE No. 31,AFFILIATED WITH THE AMERICANFEDERATION OF LABORCase No. R-4487.-Decided January 1, 1943Jurisdiction:electric utility industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord recognition until appropriate unit determined; electionnecessary.Unit Appropriate for Collective Bargaining:all employees engaged in the pro-duction and distribution of electricity, with specified inclusions and exclu-sions,aslaiddown in prior determination in representation proceedinginvolving sane company and same employeesheldconclusive in absence offacts warranting a change.Kennedy, Holland, Delacy and Svoboda,byMr. Ralph E. SvobodaandMr. L. J. Tierney,of Omaha, Nebr., for the Company.Mr. Lawrence F. Daly,ofWashington, D. C., andMr. J: HarrisIgou,of Austin, Minn., for the Joint Council.Mr. Raymond E. McGrath,of Omaha, Nebr., for the Independent.Mr. A. Sumner Lawrence',of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a third amended petition duly filed by the Joint Council ofthe International Brotherhood ,of ElectricalWorkers Union No.B-763 and the International Association of Machinists, Lodge No. 31,affiliated with the American Federation of Labor, herein called theJoint Council, alleging that a questionaffecting commerce had arisenconcerning the representation of employees of Nebraska Power Com-pany, Omaha, Nebraska, herein called the Company, the NationalLabor Relations" Board provided for an appropriate hearing upondue notice before Robert S. Fousek, Trial Examiner. Said hearingwas held at Omaha, Nebraska, on October 23, and November 5 and 6,R. B., No. 71.601 602DECISIONS OF NATIONALLABOR RELATIONS BOARD1942.The Company, the Joint Council, and Independent EmployeesAssociation of the Nebraska Power Company, herein called the Inde-pendent, appeared, participated, and were afforded full opportunity tobe heard,' to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby, affirmed.Both unions, and the Company filed briefs which the Board has, dulyconsidered.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYNebraska Power Company, a Maine corporation, has its principaloffice in Omaha, Nebraska, and various branch offices in the Statesof Nebraska and Iowa. The Company is engaged in the generationand distribution of electricity to the general public in the adjoiningStates of Iowa and Nebraska and to numerous railroads, post offices,telephone companies, airplane fields, newspapers, grain elevators andexchanges, together with steam for the operation of packing housesand,war production plants in and about Omaha, Nebraska.Duringthe year 1941, a substantial amount of equipment and suppliesamounting in value to.$290,000 was purchased outside the State ofNebraska.During the same period, the ^ Company sold at retailelectrical appliances in the total approximate amount of $307,000 and$73,000 in the States of . Nebraska and Iowa, respectively.Of thepurchases of equipment and supplies consummated with local dealerswithin the State of Nebraska, 90 percent of such supplies originatedby production or manufacture outside the State of Nebraska.Wefind, contrary to its contention, that the Company is engaged incommerce within the meaning of the National Labor Relations Act.'II.TIIEORGANIZATIONS INVOLVEDInternational Brotherhood of Electrical Worker's Union No. B-763,and International' Association of Machinists, Local Lodge No. 31, arelabor organizations affiliated with the American Federation of Labor,admitting to. membership employees of the Company.Independent Employees Association of the Nebraska Power Com-pany is a labor organization affiliated with the United Utilities Union,admitting to membership employees of the Company.I SeeConsolidated'EdtsonCo.v.N. L.R.B.,305 U. S. 197;N. L. R. B. v. Vsrginia Elec-tric & PowerCo, 314 U. S. 469. NEBRASKA POWER COMPANYIII.THE QUESTION CONCERNING REPRESENTATION'603On July 28, 1942, at a joint conference attended by representativesof the, Joint Council, the Independent, and the Company, the officersof the Joint Council informed the Company of the formation of theJoint, Councilfor the purposes. of collective bargaining.The Com-pany took-the position that it could not bargain with anyone untilthose eligible to vote in an election of representatives for collectivebargaining had been determined by the Board.A statement by the Field Examiner, introduced in evidence at thehearing, shows'that the Joint Council and the Independent each rep-resents a substantial number of employees in the unit hereinafterfound appropriate.2We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, -within themeaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNIT,The Joint,Council contends that the appropriate unit 'shouldconsistof all employees in the production, generation, construction, transmis--sion,distribution, transportation, maintenance, repairs, service, andmetering departments, exclusive of office, clerical, and sales employees,main office building maintenance, meter readers, service representa-tives, engineering department employees, parking lot attendants,chemists, laboratory assistants, efficiency men, lunchroom hostesses;watchmen, guards, temporary common laborers, janitors and -jani=tresses who work in office buildings other than the main office building,and supervisory employees having the right to hire and discharge.The Company and the Independent, on the other hand, are in sub-stantial agreement 3 in urging a company-wide unit as opposed to theunit of selected departments requested by the Joint Council.With respect to,the broad phases of the dispute in connection withthe appropriate unit, it appears that the Joint Council bases its pro-posed unit upon the alleged community of interest of employees ac-2 The Field Examiner reported that the Joint Council had submitted a ledger book whichshowed the names of 202 dues-paying members of the Joint Council, of which 184 namesappear on the Company's pay roll of July 7, 1942,containing the names of 407 employeeswithin the alleged'appropilate unitThe Field Examiner further reported that theIndependent had submitted an affidavit signed by its secretary-treasurer with an attachedlist of 292 names of persons claimed as members of the Independent,of which 292 names,227 appeared,to be the names of.'persons on the Company's pay roll of July 7, 1942,containing the names of 462 employees in the unit which the Independent claimed to beapropriate.aThe Company.and the Independent differ slightly in their statement of the appropriateunit.The unit proposed by the Independent comprises all employees except executive andsupervisory employees,rural emergency,and retired employeesThe Company would in-clude all employees other than representatives of management.Both the, Company and theIndependent agree In urging the Inclusion of clerical and maintenance employees generally. 604`DECISIONS OF,NATIONAL LABOR RELATIONS BOARDtively connected with the production and distribution of electricity asdistinguished from employees only indirectly connected therewith.The Company and the Independent, however, contend that by reasonof the integration of departments, 'the concentration of labor policiesunder i single head,- the benefits 8 and social activities 6 open alike toall employees, and the practice of the Company in dealing with bothunions on a company-wide basis,' the appropriate unit should be com-pany-wide and include clerical and other'employees not directly con-nected with the production and distribution of electricity.The JointCouncil relies upon the decision of the Board in a prior representationcase involving the same Company and rejecting the claim of the Inde-pendent that office and clerical employees and salesmen should beincluded within the appropriate unit.The Company contends thatthe prior case is not a final adjudication of the issue and, relies uponthe Board's decision inMatter, of Gulf States Utilities Company 8aspointing the way of decision upon the present record.While it is true that a prior decision of the Board with respect toan appropriate unit in a given case does not prevent the Board fromreexamining its decision in the light of further facts and subsequent.developments which would indicate a unit different from that alreadydetermined, the Board will, nevertheless, give due weight to its priordecision and will not depart therefrom in the absence of evidence thatthe prior determination was based upon a mistake in fact, or thatsubsequent events have occurred which would make the previous unitinappropriate. In the present instance, the record contains no evidenceof any change in the organization of the Company or other circum-stances not then existing which would indicate that office, clerical, andsales employees should now be included within the appropriate unit.We find, accordingly, that the office, clerical, and sales employees ofthe Company have insufficient interests in common with the productionand maintenance 'employees to justify including them within the unit4Whileall employees have to clearthroughthe personnel office at the Company's head-quarters,the selectionin the matterof-hiring is generallydone by the head of thedepart-ment concerned.8The benefitsoffered by the Companyinclude group insurance,health and accident bene-fits,, educational facilities,medical examinations and care, credit union facilities,pensions,sick leave,and service pin system.asocial activities include membershipin the Nepoco club with abranch for women em-ployees,an annual Christmas party givenby the Company,numerous sports, and activitiesconnectedwith the publicationof "Flash," a monthly magazineedited byall employees atcompany expense.'while'the Company has dealt with both unions through representativecommittees onquestions affecting all employees and not confined to union members only, it has neverrecognized either union as exclusive bargaining agent and has never entered into a formalcollectivebargaining agreement with either union.8 SeeMatter of Gulf States Utilities Company'and International Brotherhood of D'ectricalWork°rs A. F. L.,31 N. L It. B. 740.In this case,however, it appeared that the Companyhad recognized an organization as representative of its employees for purposes of collectivebargaining and had entered into a written agreement with that organization. NEBRASKA POWER COMPANY605'herein found to be appropriate.We further find that the employeesof the Company in the production, generation, construction, trans-mission, distribution, transportation, maintenance, repairs, service,and meter departments, constitute the nucleus of an,appropriate unitbased upon a community of interest in the production and distributionof electric energy and the maintenance of the equipment and meansrequired for the accomplishment thereof.There remains for consideration the question of specific exclusionsfrom the appropriate unit. The Joint Council would exclude in addi-tion to office, clerical, and sales employees and the usual supervisoryemployees, various groups comprising service representatives, meterreaders, engineering department employees, parking lot attendants,chemists, laboratory assistants, efficiency men, main office buildingmaintenance employees, lunchroom hostesses, watchmen, and janitorswho work in office buildings other than the main office building, whichgroups will be considered in the order named.(a) Service representativesThese employees,were sales representatives before the war curtailedthe production of consumer goods. They are now engaged in stimulat-'ing the sale of electricity by.a house-to-house canvassing' program inwhich they give advice and make minor repairs on equipment. Theyare not `essential production or distribution employees.We find thatthey have'few interests in common with the employees directly engagedin the production and distribution of electric energy.We shall, ac-cordingly, exclude them from, the appropriate unit.(b)Meter readersThese employees were originally-included by the Joint Council inthe statement of its position to the Trial Examiner.Later in thehearing, it developed that the duties of meter readers did not providean opportunity for advancement to the meter department.As a resultthereof, the only witness for the Joint Council stated on cross-examina-tion that he did not think meter readers should be included within theappropriate unit. 'At the hearing, no formal motion was made to ex-clude meter readers from the proposed unit as first outlined, thoughtheir exclusion is now requested in the brief filed by the Joint Councilsince the completion of the hearing.As to the merits of the proposedexclusion, it appears that meter readers have been included with pro-duction and distribution employees in many collective bargainingcontracts in the industry.The witness for the Joint Council further,stated that meter readers come within the jurisdiction of the Interna-tional Brotherhood of Electrical Workers for the reason that meterreaders are closely related to other electrical workers.Although 80percent of the Company's meter readers devote full time to readingmeters, whereas in utilities in rural areas or in' the small towns the 606"DECISIONSOF NATIONAL LABORRELATIONS BOARDlineman is the meter reader, it is clear that-they are not clerical em-ployees.We find that,, in view of-the relation between meter readers'and electrical workers and the general practice of including meterreaders with electrical workers for purposes of collective bargaining,meter readers should be included within the appropriate unit.(c)Engineering department employeesThese employees are skilled workers.They draw graphs, makeblueprints, plan construction programs, survey and prepare direc-tions, for construction works.They are essentially professionalemployees, and for that reason we shall exclude them from the appro-priate unit.(d)Parking lot attendantsto and removed from the parking lot of the Company. The JointCouncil has asked to include a chauffeur.Their work is an essentialpart of the transportation department which is otherwise included.We shall include them within the appropriate unit.(e)Chemists, laboratory assistants, and efficiency menThese employees are self-trained practical chemists and technicians.Their work is not similar to that of other production and distributionemployees.They are engaged in the technical work of testing mate-rial to maintain high efficiency.We find that they have few interestsin common with the production workers and shall exclude them fromthe appropriate unit.(f)Main office building maintenance employeesThese employees maintain a separate office building which housesthe majority of office, clerical, and executive employees.Part_ of theoffice space is rented to other concerns.These employees are notimmediately connected with the production and distribution of 'elec=tricity.They will be excluded from the appropriate unit.(g)Lunchroom hostesses (cafeteria employees)The two hostesses are in the power and transportation department.Their work is not intimately connected with the generation, distribu-tion, and transmission of electricity.The Joint Council states thatthey are not eligible to membership.We find that they have fewinterests in common with the electrical workers and shall excludethem from the appropriate unit.(h)WatchmenThese men perform the usual duties of watchmen and in many caseshave maintenance duties as well.9 It appears that watchmen havebeen included in contracts of the International Brotherhood of Elec-I In addition to the -watchmen whom it actually employs, the Company has a specialprotection force of guards whom it does not employ and who ate supplied by an.agencyunder contract with the Company. NEBRASKA POWERCOMPANY607tricalWorkers.We find that th&watehmen have interests in commonwith-those of production and distribution employees and shall includethem within the appropriate unit.(i)Janitors and janitresses who work in office buildings other thanthe main office buildingThe Joint Council has attempted to draw a distinction betweencertain janitors and janitresses who are not in the main office buildingbut are; in other smaller offices or power or distribution stations.The Joint ,Council would include those in power or distribution sta-tions but exclude those in the smaller offices.We find no merit inthe distinction.All do the same type of work. No separate unitwould be feasible for these employees.We shall include all suchjanitors and janitresses who are outside the main office building, inthe appropriate unit.We find that all employees of the Company in the production,generation, construction, transmission, transportation '(including#"a king'lot' attendants) maintenance (including all jani'tors`and'jani-.tresses,,6utsidethe'nrnain office building)repairs, service'and'mete'ringdepartments (including meter readers), and watchmen, but excludingoffice, clerical, and sales employees, main office-building maintenanceemployees, temporary common laborers, lunchroom hostesses, andsupervisory employees having the right to hire and discharge, consti-tute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.V.TIIE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by, an election by secret ballot among theemployees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of our Direction ofElection herein, subject to the limitations and addition's set forth inthe Direction."The Joint Council requested that it be designated on the ballot as"International Brotherhood of ElectricalWorkers Union, affiliatedwith the American Federation of Labor." The Independent requestedthat its name appear on the ballot as the "Independent EmployeesAssociation of the Nebraska Power Company, affiliated with theUnited Utilities Union."The requests are hereby granted.ioThe Company contends that no election should be directed at the present time becauseof the absence of a number of its employees who are serving in the armed forces of theUnitedStates'The contention is without meat and is hereby rejected 608DECISIONS OF NATIONAL LABOR' .RELATIOINTS BOARDDIRECTION OF ELECTION 'By virtue of and pursuant to the power vested in the National LaborRelations Board by- Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Nebraska PowerCompany, Omaha, Nebraska, an election by secret, ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Seventeenth Region, acting in' thismatter as agent for the National Labor Relations Board, and subjectto Article III, Section 10, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately precedingthe date of this Direction, including employees who did not workduring such pay-roll period because they were- ill or, on vacation ortemporarily laid off, and including employees in the armed forces ofthe United States who present' themselves in person at the polls, butexcluding employees who have since quit or been discharged for cause,to determine whether they desire to be represented by InternationalBrotherhood of Electrical Workers, Union, affiliated with the Ameri-can Federation of Labor, or by Independent Employees Association-of- the Nebraska Power Company, affiliated with the United UtilitiesUnion, for the purposes of collective bargaining, or by neither.